      ~AO 2458 (CASO) (Re' 4/14)    Judgment   1:1 a Criminal Case

                 Sheet I
                                                                                                                                 Oct 11 2018

                                               UNITED STATES DISTRICT COURT                                                         s/ stevem

                                                    SOUTHERN DISTRICT OF CALIFORNIA
                      UNITED STA TES OF AMERICA                                      JUDG'.\-IENT IN A CRIMINAL CASE
                                        v.                                           ( ror Offenses Committed On or After November I, 1987)

                   LEANNA MACHADO-ARELLAJ\'ES                                        Case :"lumber: I 8CRl425-BTM
                                                                                     ARON ISRAELITE, FEDERAL DEFENDERS, INC.
                                                                                     Defrnd2"r s At1C'fnc\
      REGISTRATION NO. 67916298

    D
      THE DEFENDANT:
      18] pleaded guilty to count(s) _I_O_F_T_H_E_'_IN_F__o_R:_._M_A_l_'I_O_N_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      D     w~fuoodguil~ooooun4s) ______________________________________________________________________

            after a pica of not guilty.
            Accordingly. the defendant is adjL:dged gliilty of such count(s). which imcl\c the follo\\ing offense(s):
                                                                                                                                                 Count
      Title & Section                        Nature of Offense                                                                                  Number(s)
21 USC 952, 960                       IMPORTATION OF COCAINE                                                                                        l




        The defendant is sentenced as provided in pages 2 through                4          of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
 D    The defendant has been found not guilt} on count(s)

 n
 LJ
      Count(s)
                                                                                      is
                                                                                           D     S\rc
                                                                                                        D
                                                               --------------~----------------------------------------
                                                                                                             dismissed on the motion of the United States.
                 ----------------------------------------~
 181 Assessment: $I 00 to be paid at the rate of S25 per quarter through the lnm2tc Firn:ncial Responsibility Program.


  181 Fine waived                                     D Forfeiture pursuant to crd~r fled           -~--~~--~~~-
                                                                                                                                 . included herein.
       IT IS ORDERED that the defendant shall notify 1he United States Attorney for this district \\ ithin 30 days of any change of name. residence.
 or mailing address until all fines. restitution. costs. and special assessments imposed b' this judgment are fully paid. If ordered to pay restitution. the
 defendant shall notify the court and United States Attorney of any rr,arerial change ;:i the ddendant's c.:onomic circumstances.
                                                                               OCTOBER 9. 2018
                                                                               Date of lmpc,ltion of Sentence




                                                                              HO~Mid~
                                                                              LNITED STA TES DISTRICT JUDGE


                                                                                                                                                 l 8CRI 425-BTM
AO 2458 (CASO) (Rev 4114) Judgment in a Crimmal C2se
           Sheet 2 - Imprisonment

                                                                                                     Judgment -- Page   2    of    4
 DEFENDANT: LEANNA MACJIADO-ARELLANES
 CASE NUMBER: 18CR1425-BTM
                                                             IMPRISONMENT
          The defendant is hereby committed to t:1e custody of the United States Bureau of Prisons to be imprisoned for a term of
          TWENTY-FOUR (24) MO"\TTHS.



      D   Sentence imposed pursuant to Title 8 USC Section 1326(b).
      ~ The court makes the foillming recomrr.e11dations to the Bureau or Prisons:
          That the defendant serve her sentence a, an jr_,titution in Californi0. to facilitate family visits.




      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall su1Tender to the United States Marshal for this district:
            Oat                                    Qa.m.        op.m.          on
                as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the instiwtion designated by the Bureau of Prisons:
         D before
                       ~----~----
           0    as notified by the United States Marshal.
           D    as notified by the Prnhation cir P;·c;ria1 Services Offic.;.


                                                                    RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                       to

 at                                                    with a cenified copy ofti1:s judgment.


                                                                                                  UNITED ST A TES MARSHAL



                                                                          By · - - - - - - -----------------
                                                                                         DEPUTY UNITED STATES MARSHAL




                                                                                                                            18CR1425-BTM
AO 245B (CASO) (Rev. 4/14) Judgment in a Criminal Case
           Sheet 3 - Supervised Release
                                                                                                                       Judgment-Page __3__ of ___
                                                                                                                                                4 _ __
DEFENDANT: LEANNA MACHADO-ARELLANES
CASE NUMBER: 18CR1425-BTM
                                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised relea>:e for a term of:
THREE (3) YEARS.


         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal,           sta~e   or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrair, from any unlawful use of a controlled
substance. The defendant s!rnll su'.:>_rii'. to one drug kst within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing req:Jiremerts wi 11 not excec:-d >:.1bnis~ion of more than 4 drug tests per month during
the term of supervision, unless otherwise ordered by cout.                                               --
0        The above drug testing condition is suspenced. based on the co0rt's dctem1inaton that the defendant poses a low risk of
         future substance abuse. (Check, if applicable.)

         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
         The defendant shall cooperate in the collection ofa DNA sample from the defendant. pursuant to section 3 of the DNA Analysis
         Backlog Elimination Act of 2000. pursuant to 18 GSC sectior' ~56~(a)(7) and 3583(d).            .     .                . .                     .
         The defendant sha'.l comply >vi'.h the requ:n:mer.ts :::.fthe Sex Otf~ncer Reg1s!Tallon and Not1ficallo11 Act (42 U.S.C. ~ 16901, et seq.) as dlfected
         by the probation officer, the Burew of Prisons. or any state sex offender rtgisl ·a ton agency in which he or she resides, works, is a student, or
         was convicted of a qualifying offense. (Check if applicable.)
D        The defendant shall participate in an     approv~d   pro!Sram for uomesLc violence. (Cneck, if applicable.)

          If this judgment imposes a fine or restit11iion ot ligation, it is a C(·:J<dJO 1 cf rnpervised release that the defendant pay any such fine
or restitution that remains unpaid at tne commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this judgment.
         The defendant must comply wi'.h the sta;idard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.


                                          STANDARD CONDITlONS                            or SUPERVISION
    1)    the defendant shall not leave the judicial district without the permissi:in of the court or probation officer;
    2)    the defendant shall report to the probaiior, cfficer in a manner and frequency directed by the court or probation officer:
    3)    the defendant s':iall answer truthfully all .nquiries by the probation officer and follow the instructions of the probation officer;
    4)    the defendant shall suppo~t hie. or her dep-:ndents and meet orntr fam,!y responsibilities;
    5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;

    6)    the defendant shall noti~y the probation officer at least te:i days prior to any change in residence or employment;
    7)    the defendant shall refrain from excessive <1se of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any ;:,a:apheL1aLa .e'akd tu <:r.:y ;cn:1ciled Ltstan..:.:s, eKc~p~ as pr.:scribed by a physician;
    8)    the defendant shall not frequent places where controlled sub;ta:1ces are illegally sold, used, distributed, or administered;
    9)    the defendant shall not associate with any persons engaged in criminal activity and sha II not associate with any person convicted of
          a felony, unless granted perm,s,;ion to do so by foe probatioa officef,
 10)      the defendant shall pernit a pc cib~tion offi.;,~r to visit hin: or r,tr at a:1y jmc   <'.l   h;ime ore lse v1herc and shall permit confiscation of any
          contraband obs::rved in plain '.'iew of the ;1robation offcer;
 11)      the defendant shall notifv the probation off·~er within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)      the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court; and
 13)      as directed by the probation offiet:r, the defendant shall notify third par'.ies of risks that may be occasioned by the defendant's criminal
          record or personal history er drnrzcreristi•:s 3.nd shali ner:ric th<:')!' 'baticn officer to mak; s'.lch notifications and to confirm the
          defendant's compliance with such notifica;:ion reg uirerr.ent.

                                                                                                                                              18CR1425-BTM
        AO 2458 (CASD) (Rev 4114) Judgment 1n a Cnm1nal C2s::
                   Sheet 4 -- Special Conditions
                                                                                                                 .lcidgmcnt -Page _ _4_ of _ __;4~--
        DEFENDANT: LEANNA MACHADC--ARELLANES
        CASE NUMBER: 18CR!425-ED1




                                                SPECIAL CONDITIONS OF SUPERVISION
    Submit person, property, residence, office or vehicle to a search. conducted 'Jy a Cnited States Probation Officer at a reasonable time and in
D a reasonable manner, based upon reasonable suspicion of contraband or evidenc-:: of a violation of a condition of release; failure to submit to
    a search may be grounds for revocation: the defendant shall warn any other !·csidents that the premises may be subject to searches pursuant to
    this condi:icn.

0   Participate in a program of drng or akohol abuse r:·eatment including testing a:1d counseling. with at least I to 8 tests per month and I to 8
    counseling sessions per month as ai:·ected by the probation officer.
0 Not transport, harbor. or assist undocumented aliens.
D Not associate with undocumented aliens or alien smugglers.
~ Not reenter the United States illegal!)'
0 Not enter the Republic of Mexico wi~'.·1out v:ritt1::-. ptnnission cf the Cowt or probation offic~r.
D Report all vehicles owned or operated. or in whd: you have an interest. the probation officer.
                                                                                     iO

181 Not posse's any narco:ic drug ')r trolled subn:c.nce v:ithout lawfJ\ n-,:od'.··al pr:-sc·!ption. under federal law.
                                         c011                             2.

0 Not associate with kncwn users of, s:·1Ugglers of. or der:lers in narcotics. cornolled substances, or dangerous drngs in any form.
0 Participate in a program of men mi },,<:lT:-, t·eatm::~ t as (,irectec by the probati:.m officer. The Court aull10rizes the release of the pre-sentence
    report and available psychological evaluations to the mental hc-alth provider. as aoproved by the probation officer. The defendant shall
    consent to the release of evah.. aticns wiu tre:itmcL~ information to tl:e probation officer and the Court by the mental health provider.



0   Take no medication containing a controlled substance without valid medical prescription. and provide proof of prescription to the probation
    officer, if directed.
0   Provide complete disclosure of pen;cnal and b11~;i1;ess fr:an:izJ reco~.1s to ~h: p"ob:t!io1; Jffic::r as reqL.ested.
D Be prohfoited from opening ch.;:d.. ;ng a..:c·ow1ts u; i.1cuc;ng new credit CL'11£C:S u; upening adciiticmai ;111es of credit without approval of the
    probation officer.

0 Seek a1~d maintain full time ei.-,:-l'OY'.i' ~rn c-.wVor <,:·'1.oo!'rp, err :or~binat'·~! .'f'Jo~h.
0 Resolve all outstanding warrants within                  c:ays.
D Complete          hours of communitv sen·ice in a program approved by t:1e nrobation office: within
D Reside in a Residential Reentry Center (RRC) as directed by tr.e orobation ( ~-fic;;r for a period of
~ If deported, excluded, or allowed to \!'.)luntarily tfcwe the United St;:tes. obe:' all laws federal. state and local and not reenter or attempt to
    reenter the United States illegally and renort to the: probati0n officer within 7 2 hours of any reentry to the United States; the other conditions
    of supe:-v;sion are s,tS):;<:nded -v:i1il~ ~;-..:: d.::"'e:rda;,: s out u~- th~· L1:tr:c St<:t~s ,1ft ..:, c..Cf;Grtaci\JE. exclusion, or voluntary departure.




                                                                                                                                               18CR1425-BTM
